UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6840


VICTOR J. BUENCAMINO,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; FEDERAL BUREAU OF PRISONS; CHARLES
SAMUELS; NEWTON E. KENDIG; H. WILLIAMS; KENNY ATKINSON;
ASSOCIATE WARDEN   COLE; ASSOCIATE WARDEN    BOLSTER; ASHLEY
MURRAY; ROBERT E. COCHRANE; BRYON HERBEL; MAUREEN REARDON;
NURSE WILSON; LT.    STONE; LT.   EATON; LT.    PARENT; C.O.
JOHNSON; C.O. CHAPMAN; C.O. JACKET; C.O. BEARD; C.O.
BOLTON; C.O. RICHARDSON; EDWARD LANDIS,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-ct-03307-BO)


Submitted:   September 29, 2015            Decided:   October 9, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor J. Buencamino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor       J.   Buencamino       appeals      the    district    court’s      order

dismissing          as   frivolous        his       complaint    filed      pursuant        to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), and the Federal Tort Claims Act, 28 U.S.C.

§§ 1346(b), 2671-2680 (2012), and denying his various motions.

On appeal, we confine our review to the issues raised in the

Appellant’s brief.             See 4th Cir. R. 34(b).              Because Buencamino

does    not    in    his     informal     brief      challenge     the    basis      for   the

district court’s disposition, he has forfeited appellate review

of the court’s order.               Further, we decline to consider the issue

Buencamino does raise on appeal, as he did not properly raise

that    issue       before    the    district        court.      See     Muth   v.    United

States, 1 F.3d 246, 250 (4th Cir. 1993).                        Accordingly, we grant

leave    to    proceed       in   forma     pauperis     and     affirm    the    district

court’s judgment.             We dispense with oral argument because the

facts    and    legal      contentions       are      adequately    presented         in   the

materials      before      this     court    and      argument    would     not      aid   the

decisional process.

                                                                                  AFFIRMED




                                                2